245 F.2d 239
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ATLAS BOOT MANUFACTURING COMPANY, Inc., Respondent.
No. 13075.
United States Court of Appeals Sixth Circuit.
April 17, 1957.

Petition for enforcement of an order of N.L.R.B.
Marcel Mallet-Prevost, Washington, D. C., John C. Getreu, Atlanta, Ga., William W. Watson, Washington, D. C., for petitioner.
Joseph Martin, Jr., Nashville, Tenn., for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its order of August 10, 1956, requiring respondent to cease and desist from unfair labor practices in violation of Section 8(a) (1) and (3) of the Labor Management Relations Act, 1947, and from in any other manner interfering with its employees in the exercise of the rights guaranteed them by Section 7 of the Act. Sections 158(a) (1) and (3), and 157, Title 29 U.S.C.A. Affirmatively, the Board's order required respondent to reinstate an employee, Thompson, with back pay.


2
The case having been considered upon the record, briefs and argument of counsel for the respective parties, and the Court being of the opinion that the findings of fact by the Board are supported by substantial evidence on the record considered as a whole, N. L. R. B. v. Ford, 6 Cir., 170 F.2d 735, 738; N. L. R. B. v. Pacific Mills, 4 Cir., 207 F.2d 905, 907; that the alleged procedural errors relied upon by respondent have no substantial merit, N. L. R. B. v. Model Mill Co., 6 Cir., 210 F.2d 829; Consumers Power Co. N. L. R. B., 6 Cir., 113 F.2d 38, 42; N. L. R. B. v. Sharples Chemicals, Inc., 6 Cir., 209 F.2d 645, 652-653; and that the scope of the Board's order was not too broad under the circumstances of the case, May Department Stores Co. v. N. L. R. B., 326 U.S. 376, 390-393, 66 S. Ct. 203, 90 L. Ed. 145.


3
It is ordered that enforcement of the Board's order be decreed.